Title: Certification of John Adams’ Shipment of Books, 2 March 1779
From: Franklin, Benjamin
To: 


Passy March 2. 1779
These certify, that the Box or Caise which accompanies this contains only a Quantity of Books belonging to the Honourable John Adams, one of the late Commissioners from the United States of America, and that they are intended for Nantes in their Way to America.— All concerned are requested to permit them to pass.
B FranklinMinister Plenipotentiaryfrom the United Statesto the Court of France.
 
Notation in Franklin’s hand: Certificate for Mr Adams’s Box of Books
